Citation Nr: 0018455	
Decision Date: 07/13/00    Archive Date: 07/14/00

DOCKET NO.  98-05 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania




THE ISSUES

1.  Entitlement to a compensable rating for the service-
connected right inguinal hernia.  

2.  Entitlement to an increased rating for the service-
connected pyelonephritis, currently evaluated as 10 percent 
disabling.  




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel



INTRODUCTION

The veteran served on active duty from October 1953 to August 
1955.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 1997 rating decision of the RO.  

In August 1998, the veteran withdrew his request to testify 
at a hearing before a Hearing Officer at the RO.  

The Board of Veterans' Appeals (Board) remanded the case in 
September 1999 for additional development of the record.  



FINDINGS OF FACT

1.  The veteran's service-connected right inguinal hernia is 
shown to be easily reducible and operable with no history of 
surgical intervention.  

2.  The veteran's service connected pyelonephritis is 
manifested by complaints of pain without clinical evidence of 
recurrent symptomatic urinary tract infection requiring 
drainage, frequent hospitalizations (greater than two 
times/year), and/or requiring continuous intensive 
management; the clinical evidence does not demonstrate renal 
dysfunction manifested by constant or recurring albumin with 
hyaline and granular casts or red blood cells, or transient 
or slight edema or hypertension.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a compensable rating 
for the service-connected right inguinal hernia are not met.  
38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 2000); 38 
C.F.R. §§ 4.1, 4.7, 4.10, 4.114 including Diagnostic Code 
7338 (1999).  

2.  The criteria for the assignment of a rating in excess of 
10 percent for the service-connected pyelonephritis are not 
met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.114a including 
Diagnostic Code 7504 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Increased Ratings

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.10 (1999).  

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  Further, 
although a review the recorded history of a disability should 
be conducted to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Therefore, although the Board has thoroughly reviewed all 
medical evidence of record, the Board will focus on the most 
recent medical findings regarding the current level of the 
service-connected right inguinal hernia and pyelonephritis.  


A.  Right inguinal hernia

Historically, service connection was granted by rating action 
in January 1956 for right inguinal hernia on the basis that 
the condition was shown at the time of separation from 
service.  A noncompensable evaluation was assigned on August 
27, 1955.  

On VA examination in August 1997, the veteran reported a 
history of a right inguinal hernia.  On examination, no 
inguinal hernia was detected.  

The most recent VA examination was conducted in February 
2000.  The examiner indicated that the claims folder was 
reviewed.  It was noted that no surgical intervention 
regarding the hernia had been done.  The examination showed 
that the veteran had a bilateral inguinal hernia which was 
easily reducible.  The examiner indicated that the veteran 
did not wear a truss or belt and that the hernia was 
operable.  The diagnosis was that of easily reducible 
bilateral inguinal hernia.  

The veteran's service-connected right inguinal hernia is 
currently evaluated as noncompensably disabling under the 
provisions of Diagnostic Code 7338 (1999).  

Under Diagnostic Code 7338 (1999), a 10 percent rating is 
assigned for an inguinal hernia which is postoperative, 
recurrent, readily reducible and well supported by truss or 
belt.  One that is small, postoperative recurrent, or 
unoperated irremediable, not well supported by truss or not 
readily reducible warrants a 30 percent evaluation.  A 60 
percent evaluation is assigned for an inguinal hernia which 
is large, postoperative, recurrent, not well supported under 
ordinary conditions and not readily reducible, when 
considered inoperable.  

After a review of the evidence of record, the Board finds 
that a compensable evaluation for the service-connected right 
inguinal hernia is not assignable.  The medical evidence of 
record, including the most recent VA examination in 2000, 
shows that the veteran does not wear a truss or belt.  The 
record indicates that the veteran has not had any surgical 
intervention regarding the right hernia.  

The most recent VA examination showed the presence of 
bilateral inguinal hernia which was easily reducible and 
operable.  There is no indication that the condition is 
postoperative recurrent.  As such, there is no basis for the 
assignment of a compensable rating under the provisions of 
Diagnostic Code 7338.  

The weight of the evidence is against the assignment of a 
compensable rating for the service-connected right inguinal 
hernia.  As the preponderance of the evidence is against the 
claim for an increased rating, the benefit-of-the-doubt 
doctrine is inapplicable; the claim must be denied. 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


B.  Pyelonephritis

Chronic pyelonephritis is rated pursuant to 38 C.F.R. § 
4.115b including Diagnostic Code 7504, which provides that 
such disability shall be rated as renal dysfunction or 
urinary tract infection, whichever is predominant. See 38 
C.F.R. 4.115b, Diagnostic Code 7504 (1999).  

Urinary tract infections are evaluated under section 4.115a, 
which assigns a 10 percent evaluation for infections with 
long-term drug therapy, 1-2 hospitalizations per year and/or 
requiring intermittent intensive management.  A 30 percent 
evaluation is assigned for recurrent symptomatic infection 
requiring drainage/frequent hospitalizations (greater than 
two times/year), and/or requiring continuous intensive 
management.  And, if the urinary tract infection resulted in 
poor renal function, the symptomatology is evaluated as renal 
dysfunction.  See 38 C.F.R. 4.115a (1999).  

With respect to renal dysfunction, a 10 percent evaluation is 
assigned for albumin and casts with history of acute 
nephritis, or hypertension non-compensable under diagnostic 
Code 7101.  A 30 percent evaluation is assigned for albumin 
constant or recurring with hyaline and granular casts or red 
blood cells, or transient or slight edema or hypertension at 
least 10 percent disabling under Diagnostic Code 7101.  A 60 
percent is assigned for constant albuminuria with some edema, 
or definite decrease in kidney function, or hypertension at 
least 40 percent disabling under Diagnostic Code 7101.  See 
38 C.F.R. 4.115a (1999).  

Service connection was granted for pyelonephritis by rating 
action in December 1955 on the basis that the service medical 
records show hospitalization for treatment of pyelonephritis 
during service.  

On VA examination in August 1997, the veteran reported a 
history of chronic pyelonephritis during service.  He 
reported that following discharge from active duty, he had 
several intravenous pyelograms.  He reported that the took 
antibiotics for one year, but discontinued taking that 
medication because it made him sick.  He indicated that he 
was seen for a follow-up and was told that his kidneys were 
stable.  He reported that, about two years ago, he started to 
have increased pain, when sitting or standing and that he 
felt pain in his back.  Blood pressure was recorded as being 
150/80 while laying down, 130/80 while sitting, and 128/80 
while standing.  It was noted that he had no anuria or 
oliguria.  It was indicated that he sometimes had dysuria and 
difficulty to start to urinate.  The heart was within normal 
limits.  The examiner indicated that he had reviewed with a 
radiologist the x-ray study brought by the veteran.  The 
diagnoses included that of chronic pyelonephritis and 
hypertension.  

The most recent VA examination was conducted in January 2000.  
The veteran reported that he had had no urinary tract 
infections in the past 20 years.  He denied any history of 
kidney stones in the last 25 years.  He denied any history of 
hypertension although he reported that he was told that his 
blood pressure was elevated in the recent past.  He was 
taking no medication for hypertension.  He denied any weight 
gain or weight loss.  He complained of mild anorexia.  He 
reported having occasional right inguinal pain which he 
described as toothache-like.  He reported occasional urinary 
hesitancy without dysuria, intermittency or incontinence 
without neurologic symptoms.  

On VA examination, the veteran's blood pressure was noted to 
be that of 146/88 in the right arm and 148/94 in the left 
arm.  The heart has regular rate and rhythm.  The abdomen was 
soft and nontender without palpable kidneys.  The examiner 
noted that past history of chronic pyelonephritis and that 
the veteran had no active renal disease.  It was indicated 
that his renal function was normal for his age.  There was no 
retention of non-protein nitrogen or proteinuria, hematuria 
or evidence of chronic pyuria or pyelonephritis.  

After a review of the evidence of record, the Board finds 
that a rating in excess of 10 percent for the service-
connected right pyelonephritis is not assignable.  The Board 
acknowledges the veteran's assertions that the service-
connected condition has increased in severity.  However, the 
clinical evidence of records, particularly the most recent VA 
examination report, does not show that the disability is 
manifested by recurrent symptomatic urinary tract infection 
requiring drainage/frequent hospitalizations (greater than 
two times/year), and/or requiring continuous intensive 
management.  

The clinical evidence also does not demonstrate albumin 
constant or recurring with hyaline and granular casts or red 
blood cells, or transient or slight edema or hypertension at 
least 10 percent disabling under Diagnostic Code 7101.  See 
38 C.F.R. 4.115a (1999).  As such, there is no basis for the 
assignment of a compensable rating under the provisions of 
Diagnostic Code 7504.  

The weight of the evidence is against the assignment of a 
compensable rating for the service-connected pyelonephritis.  
As the preponderance of the evidence is against the claim for 
an increased rating, the benefit-of-the-doubt doctrine is 
inapplicable; the claim must be denied. 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  



ORDER

An increased rating for the service-connected right inguinal 
hernia is denied.  

An increased rating for the service-connected pyelonephritis 
is denied.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 

